Citation Nr: 0120810	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  96-48 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant, her daughter, and her son-in-law



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

In October 1998, the Board issued a decision denying the 
appellant's claim for entitlement to dependency and indemnity 
compensation benefits under 38 U.S.C.A. § 1151 for the cause 
of the veteran's death.  The appellant appealed the October 
1998 decision.  In December 2000, the United States Court of 
Appeals for Veterans Claims (Court) issued an order remanding 
the appellant's claim to the Board to readjudicate the 
veteran's claim pursuant to the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). 


REMAND

As noted above there has been a significant change in the law 
during the pendency of this appeal.  Because of the change in 
the law brought about by the Veterans Claims Assistance Act 
of 2000, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2097-99 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

The appellant maintains that the veteran's death was caused 
by an allergic reaction the veteran had to an injection of 
contrast dye at a VA hospital.  In the appellant's hearing 
before a hearing officer in April 1997 the appellant's 
daughter testified that the doctor on duty on Saturday night 
(February 4, 1995) stated that the veteran's "whole 
problem" was due to a severe reaction to the contrast dye.  
She further testified that on Monday (February 6, 1995) the 
emergency room doctor indicated that he thought that the 
contrast dye had affected the veteran's kidneys.  (April 3, 
1997 hearing transcript at page 4.)

There is an April 1997 VA medical opinion indicating that the 
veteran's death from adult respiratory distress (ARD) was not 
related to the contrast dye.  In a November 1997 video 
conference hearing before the undersigned member of the Board 
the appellant's daughter testified that she had talked to the 
VA physician that wrote that opinion.  She reported that the 
physician stated that he had been only asked the question of 
whether contrast dye had caused the veteran's death.  
According to the appellant's daughter, the VA physician had 
not looked into whether the contrast dye could have caused 
secondary problems that accelerated the veteran's death.  
(November 24, 1997 hearing transcript at page 10.)  

In a June 2001 statement, the appellant's representative 
requested that an attempt be made to obtain written 
statements from the VA physicians who told the appellant's 
daughter that the veteran's problems were due to, or possibly 
accelerated by, a reaction to the contrast dye.  In view of 
the Veterans Claims Assistance Act of 2000, the Board is of 
the opinion that an attempt should be made to contact the 
February 6, 1995 VA emergency room treating physician, and 
the February 4, 1995 VA doctor on duty identified by the 
appellant in the April 1997 RO hearing, and in the VA medical 
records.  Further, the veteran's claims file should be 
reviewed for a clinical opinion as to whether the veteran's 
death from acute respiratory disease was as likely as not 
accelerated by, or in anyway related to, any allergic 
reaction, either on a primary or secondary basis, the veteran 
might have had from the VA contrast dye.  

The appellant's representative also requested that a new VA 
medical opinion be obtained which takes into consideration a 
May 1, 1997 final report from the VA Office of Medical 
Inspector (OMI).  The Board notes that the record does not 
currently contain a copy of the OMI report referred to by the 
appellant's representative.  Such report should be obtained 
and considered by the RO.

In light of the foregoing, this case is hereby REMANDED to 
the agency of original jurisdiction for the following action:

1.  The RO should obtain a copy of the 
May 1, 1997 VA OMI report referred to by 
the appellant's representative in his 
June 5, 2001 letter to the Board.

2.  The RO should contact the appellant 
and request that she provide the names of 
the emergency room physician and the 
doctor on duty who told her that the 
veteran's medical problems were due to a 
reaction to the contrast dye.  If the 
appellant is unable to remember the 
names, they should be determined from the 
specified medical records.  These 
physicians, if available, should be sent 
the veteran's claims file and asked to 
give an opinion as to whether the 
veteran's death from ARD was accelerated 
by, or in anyway related to, a reaction 
from the administration of contrast dye.  
If the RO is unable to obtain an opinion 
from either physician, the RO must 
describe to the appellant the efforts 
which were made in the attempt to contact 
these physicians, and the RO must 
describe any further action to be taken 
by VA.  Copies of all correspondence to 
the appellant must be sent to the 
appellant's representative.  

3.  If an opinion is unable to be 
obtained from either referenced 
physician, the RO should arrange for 
another VA physician to examine the 
veteran's claims file and express an 
opinion as to whether it is as likely as 
not that that the veteran had a reaction 
to the contrast die and if so whether it 
is as likely as not that the veteran's 
death was accelerated by, or in anyway 
related to, such reaction, on either a 
primary or secondary basis.  The examiner 
should provide reasons and bases for all 
opinions expressed and comment on any 
medical evidence of record which supports 
or which is contrary to his opinion.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA opinions comply fully with the 
above instructions, and if not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 


5.  The RO must notify the appellant and 
her representative of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate her claim.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the appellant and which 
portion, if any, by VA.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the claim for entitlement to 
dependency and indemnity compensation 
benefits under 38 U.S.C.A. § 1151 for the 
cause of the veteran's death.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case and be given the 
appropriate opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if appropriate.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




